DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 5/5/2021 has been entered and fully considered. Claims 1, 2 and 5-20 are pending. Claims 3 and 4 are cancelled. Claims 1, 5, 8 and 9 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 5/5/2021, with respect to claims 1, 8 and 15 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone on 5/18/2021.

The application has been amended as follows: 

Claim 1, lines 6 and 7: Remove both instances of “patch”. 
Claim 5, line 2: change “liner arranged” to “second liner arranged”. 
Claim 5, line 2: change “the liner is” to “the second liner is”. 
Claim 5, line 3: change “structural support” to “structural liner”. 

Allowable Subject Matter
Claims 1, 2 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The concept of having an adhesive article with first and second portions having adhesive properties and a third portion between said first and second adhesive portions is generally 
Moreover, a removable adhered liner is generally known as shown by HANSEN (US 2006/0191237) and SWALLOW. 
However, the prior art does not explicitly disclose that the liner is removably adhered to the adhesive portions such that the third portion is in a tensioned, or pre-stretched, state, per se. 
The structural liner of SWALLOW (item 11, figure 4) is described as a crucial feature of the patch (Column 4, lines 10-20) and thus cannot be modified to be removably adhered to the adhesive without destroying the principle operation thereof. 
Thus, the prior art does not teach or suggest a structural liner to keep the third portion of the patch in a tensioned or pre-stretched state while also being removably adhered to the patch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745